Case 9:18-cv-81479-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

 STANLEY ROBINSON,

      Plaintiff,                                      CASE NO.:

 v.

 OCWEN LOAN SERVICING, LLC,

 Defendant.
                                        /

                        COMPLAINT AND DEMAND FOR JURY TRIAL

           COMES NOW, Plaintiff, STANLEY ROBINSON, by and through the undersigned

counsel, and sues Defendant, OCWEN LOAN SERVICING, LLC, and in support thereof

respectfully alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

(“TCPA”).

                                            INTRODUCTION

            1.     The TCPA was enacted to prevent companies like OCWEN LOAN SERVICING,

 LLC from invading American citizen’s privacy and to prevent abusive “robo-calls.”

            2.     “The TCPA is designed to protect individual consumers from receiving intrusive

 and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

            3.     “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

 modern civilization, they wake us up in the morning; they interrupt our dinner at night; they

 force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

 wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone

 subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

 Bank, F.S.B., 746 F. 3d 1242 1256 (11th Cir. 2014).

                                                  1
Case 9:18-cv-81479-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 2 of 7



        4.      According to the Federal Communications Commission (FCC), “Unwanted calls

 and texts are the number one complaint to the FCC. There are thousands of complaints to the

 FCC every month on both telemarketing and robocalls. The FCC received more than 215,000

 TCPA complaints in 2014." Fact Sheet: Wheeler Proposal to Protect and Empower Consumers

 Against Unwanted Robocalls, Texts to Wireless Phones, Federal Communications Commission,

 (May 27, 2015), https://apps.fcc.gov/edocs_public/attachmatch/DOC-333676A1.pdf.

                                  JURISDICTION AND VENUE

         5.     This is an action for damages exceeding Seventy-Five Thousand Dollars

 ($75,000.00) exclusive of attorney fees and costs.

         6.     Jurisdiction and venue for purposes of this action are appropriate and conferred by

 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

         7.     Subject matter jurisdiction, federal question jurisdiction, for purposes of this

 action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts

 shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

 of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See

 Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,

 746 F.3d 1242, 1249 (11th Cir. 2014).

         8.     The current principle place of business of Defendant is in Palm Beach County,

 Florida. Accordingly, venues is appropriate with this Court under 28 U.S.C. §1391(b)(1) as it is

 the judicial district in which Defendant resides.

                                    FACTUAL ALLEGATIONS

        9.      Plaintiff is a natural person, and citizen of the State of Delaware, residing in New

 Castle County, Delaware.


                                                     2
Case 9:18-cv-81479-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 3 of 7



        10.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014).

        11.     Defendant is a corporation which was formed in Delaware with its principal place

 of business located at 1661 Worthington Road #100, West Palm Beach, Florida 33409 and which

 conducts business in the State of Florida through its registered agent, CT Corporation Service

 Company located at 1201 Hays Street, Tallahassee, Florida 32301.

        12.     Defendant called Plaintiff approximately two-thousand (2,000) times in an

 attempt to in an attempt to collect a debt. Due to the amount of calls, Plaintiff was unable to

 adequately catalogue each call and thus an accurate number of calls will be determined after a

 thorough review of Defendant’s records.

        13.     Upon information and belief, some or all of the calls Defendant made to

 Plaintiff’s cellular telephone number were made using an “automatic telephone dialing system”

 which has the capacity to store or produce telephone numbers to be called, using a random or

 sequential number generator (including but not limited to a predictive dialer) or an artificial or

 prerecorded voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

 “autodialer calls”). Plaintiff will testify that he knew it was an autodialer because of the vast

 number of calls he received and because he heard a pause when he answered his phone before a

 live agent came on the line. Further, Plaintiff also received prerecorded messages from

 Defendant.

        14.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

 number (215) ***-8607, and was the called party and recipient of Defendant’s calls.

        15.     Defendant placed an exorbitant number of automated calls to Plaintiff’s cellular

 telephone (215) ***-8607 in an attempt to collect on an alleged debt.


                                                 3
Case 9:18-cv-81479-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 4 of 7



         16.     On several occasions since the Defendant’s campaign of calls began, Plaintiff

 instructed Defendant’s agent(s) to stop calling his cellular telephone.

         17.     In or about 2014, Plaintiff communicated with Defendant’s agent from his cellular

 telephone number, and was eventually connected to a live representative of Defendant.

 Plaintiff explained that he had recently paid off his mortgage and also received correspondence

 in the mail stating that the mortgage had, in fact, been completely paid off and demanded

 Defendant’s agents stop calling his cellular telephone number.

         18.     Each subsequent call Defendant made to Plaintiff’s aforementioned cellular

 telephone number was done so without the “express consent” of the Plaintiff.

         19.     Despite clearly and unequivocally revoking any consent Defendant may have

 believed they had to call Plaintiff on his cellular telephone, Defendant continues to place

 automated calls to Plaintiff.

         20.     Plaintiff’s numerous requests for the calls to end were ignored.

         21.     Defendant has a corporate policy to use an automatic telephone dialing system or

 a pre-recorded or artificial voice to individuals just as they did to Plaintiff’s cellular telephone in

 this case.

         22.     Defendant has a corporate policy to use an automatic telephone dialing system or

 a pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular telephone in this case,

 with no way for the consumer, or Defendant to remove the number.

         23.     Defendant’s corporate policy is structured so as to continue to call individuals like

 Plaintiff; despite these individuals explaining to Defendant they wish for the calls to stop.

         24.     Defendant has numerous other federal lawsuits pending against them alleging

 similar violations as stated in this Complaint.


                                                    4
Case 9:18-cv-81479-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 5 of 7



        25.     Defendant has numerous complaints against it across the country asserting that its

 automatic telephone dialing system continues to call despite being requested to stop.

        26.     Defendant has had numerous complaints against it from consumers across the

 country asking to not be called, however Defendant continues to call these individuals.

        27.     Defendant’s corporate policy provided no means for Plaintiff to have Plaintiff’s

 number removed from Defendant call list.

        28.     Defendant has a corporate policy to harass and abuse individuals despite actual

 knowledge the called parties do not wish to be called.

        29.     Not one of Defendant’s telephone calls placed to Plaintiff were for “emergency

 purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

        30.     Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff.

        31.     From each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the intrusion

 upon his right of seclusion.

        32.     From each and every call without express consent placed by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of the occupation of his cellular

 telephone line and cellular telephone by unwelcome calls, making the telephone unavailable for

 legitimate callers or outgoing calls while the telephone was ringing from Defendant’s call.

        33.     From each and every call placed without express consent by Defendant to

 Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of his time.

 For calls he answered, the time he spent on the call was unnecessary as he repeatedly asked for

 the calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the telephone

 and deal with missed call notifications and call logs that reflect the unwanted calls. This also


                                                   5
Case 9:18-cv-81479-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 6 of 7



 impaired the usefulness of these features of Plaintiff’s cellular telephone, which are designed to

 inform the user of important missed communications.

         34.     Each and every call placed without express consent by Defendant to Plaintiff’s

 cellular telephone was an injury in the form of a nuisance and annoyance to the Plaintiff. For

 calls that were answered, Plaintiff had to go to the unnecessary trouble of answering them. Even

 for unanswered calls, Plaintiff had to waste time to unlock the telephone and deal with missed

 call notifications and call logs that reflected the unwanted calls. This also impaired the

 usefulness of these features of Plaintiff’s cellular telephone, which are designed to inform the

 user of important missed communications.

         35.     Each and every call placed without express consent by Defendant to Plaintiff’s

 cellular telephone resulted in the injury of unnecessary expenditure of Plaintiff’s cellular

 telephone’s battery power.

         36.     Each and every call placed without express consent by Defendant to Plaintiff’s

 cellular telephone where a voice message was left which occupied space in Plaintiff’s telephone

 or network.

         37.     Each and every call placed without express consent by Defendant to Plaintiff’s

 cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel, namely his cellular

 telephone and his cellular telephone services.

         38.     As a result of the calls described above, Plaintiff suffered an invasion of privacy

 as well as stress.

                                             COUNT I
                                      (Violation of the TCPA)

         39.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through thirty-eight

 (38) as if fully set forth herein.

                                                  6
Case 9:18-cv-81479-RLR Document 1 Entered on FLSD Docket 10/30/2018 Page 7 of 7



        40.     Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff,

 specifically for each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff

 notified Defendant that Plaintiff wished for the calls to stop

        41.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

 telephone using an automatic telephone dialing system or prerecorded or artificial voice without

 Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C §

 227(b)(1)(A)(iii).

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

 judgment against OCWEN LOAN SERVICING, LLC for statutory damages, punitive damages,

 actual damages, treble damages, enjoinder from further violations of these parts and any other

 such relief the court may deem just and proper.

                                                Respectfully submitted,

                                               /s/ Octavio Gomez
                                                Octavio Gomez, Esquire
                                                Florida Bar No.: 0338620
                                                Morgan & Morgan, Tampa, P.A.
                                                One Tampa City Center
                                                201 N Franklin Street, 7th Floor
                                                Tampa, Florida 33602
                                                Telephone: (813) 223-5505
                                                Facsimile: (813) 559-4845
                                                Primary Email: TGomez@ForThePeople.com
                                                Secondary Email: RKnowles@ForThePeople.com
                                                Noticed Emails: josephmadamsesq@verizon.net,
                                                FKerney@forthepeople.com,
                                                SNazario@ForThePeople.com
                                                Attorney for Plaintiff




                                                   7
